DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed 09/07/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have provided sufficient structure to overcome the §112(f), therefore the claim interpretation is withdrawn.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/07/2021, with respect to the §103 rejection(s) of claim(s) 1-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meredith et al. (US 20100064773 A1) and Ferrer (US 7085655 B2) in view of, where applicable, the previous reference(s). Meredith et al. and Ferrer resolves the deficiencies of the previous reference(s).
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/07/2021, with respect to the §101 rejection(s) of claim(s) 1-20, which are amended, have been fully considered and are persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. ( US 20170259943 A1), hereinafter Fleck, in view of Baer et al. (US 20070076209 A1) hereinafter Baer, Meredith et al. (US 20100064773 A1), hereinafter Meredith, and Ferrer (US 7085655 B2).

Regarding claim 1, Fleck teaches a system, comprising: 
	a memory that stores computer executable instructions (Fig. 3B; 204 and [0017] memory unit and hardware processor… The memory unit 204 stores data and instructions readable by the processor 206); and
	a processor, operably coupled to the memory, and that executes the computer executable instructions stored in the memory (Fig. 3B; 202 and [0017] memory unit and hardware processor … The memory unit 204 stores data and instructions readable by the processor 206), which causes the processor to: 
	monitor, via execution of a plurality of sensors (fig. 3B; 102a,102b), a wing of an aircraft and a flight control surface of the wing, wherein the plurality of sensors are positioned at a plurality of respective vantage points on the aircraft to obtain full coverage of the wing ([0016] “The at least one image sensor 102a-102b is installed on a portion of the aircraft 100 and is in electrical communication with the deformation controller 202. As described above, one or more image sensors 102a-102b may be installed on the vertical stabilizer 104 and/or on the horizontal stabilizers 106. In this manner, at least one wing 110a-110b is located in a field of view (FOV) 108a-108b of the at least one image sensor 102a-102b”); 
assess, via execution of a [[learning machine]] algorithm  (Fig. 3B; 202 Deformation Controller), a condition of the wing and the flight control surface, wherein the [[learning machine]] algorithm receives as input data that is produced by the plurality of sensors ([0017] “the deformation controller 202 is configured to compare the captured wing image provided by one or more image sensors 102a-102b to a nominal wing image stored in the memory unit 204, and can determine a deformation of the at least one wing”); 
	
	Fleck does not teach detect, via execution of a spectrometer, fuel leaks or hydraulic fluid leaks, and is configured to monitor for traces of fuel or hydraulic fluid.

	Baer teaches detect, via execution of a spectrometer, fuel leaks or hydraulic fluid leaks, and is configured to monitor for traces of fuel or hydraulic fluid ([0003] “The standard method detection of leaks is the use of mass spectrometers. Mass spectrometers have sufficient chemical specificity detection capability to allow detection of leaking amounts of GH2”).

	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to use spectrometers to detect leaks, as taught by Baer, in the vehicle monitoring system of Fleck. One of ordinary skill in the art would have been motivated the detection of leaks as a critical safety system (Baer [0002]).

	Fleck in view of Baer does not teach wherein the spectrometer is positioned on a downstream of the wing.

	Meredith teaches wherein the spectrometer is positioned on a downstream of the wing (0041] “The aerospace platform 500 includes different structures 510 that carry fluid or are susceptible to fluid build-up. These structures 510 include, but are not limited to, fuel tanks, fire bottles, hydraulic lines, honeycomb panels, and compartments for electronics that must be protected from moisture. Some or all of these structures 510 may be continuously monitored for fluid leaks or moisture build-up, or both” Fig. 7; 704, shows fuel tanks spanning mid and downstream portion of wing).
	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to place the spectrometers to detect leaks, as taught by Meredith, in the fuel leak monitoring system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to detect leaks next to the structures that are susceptible of leaking (Meredith [0008]).

	Fleck does not teach assess, via a machine learning algorithm, a condition.

	Ferrer teaches assess, via a machine learning algorithm, a condition (Col. 3, ll. 23-28 “a method for at least detecting, in simple and effective manner, any defects of at least one rotor of a rotary wing aircraft, in such a manner as to be capable of canceling or at least minimizing the vibration (due to such defects) in at least one portion of said aircraft” Col. 3, ll. 48-52 “on the basis of said first series of acceleration measurements and assuming that the aircraft is a deformable body, determining a neural network that illustrates the relationships between said accelerations and at least said defects; and II--in a later step, for at least defecting [sic] any defects of the rotor of a particular rotary wing aircraft of said aircraft type”). Fleck teaches using machine learning and measurements to detect deformations).
	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to use a machine learning algorithm as taught by Ferrer, to determine deformations in the monitoring system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to detect any defects in operational components of the aircraft (Ferrer Col. 3, ll. 23-25).

Regarding claim 8, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck further teaches wherein the machine learning algorithm classifies type of damage ([0024 a crack) and identifies cause of damage ([0024] “The system of claim 4, however, illustrates a feature of detecting whether one or more of the wings 102a-102e experienced a torqueing event (i.e., a force that twists the wing about a center axis). …  For example, an image sensors 102a-102b may generate a captured image of one or more of the wings 102a-102e. The deformation module 202 may then compare the captured wing image to a nominal wing image to determine not only whether one or more wings 102a-102e was torqued, but whether a wing 102a-102e experienced an excessive torque that may have cause formation of a crack”.

Regarding claim 9, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 8.
([0023] “the deformation controller 200 may command the camera 102a-102b to zoom in on a portion of the wing 110a-110b in response to receiving the load event signal. In this manner, the deformation controller 200 may obtain a clearer image of the possible stress areas to determine if one or more cracks formed in the wings 110a-110b following the load event, e.g., high and/or sustained turbulence or a hard landing”).

Regarding claim 10, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 9.
	Fleck further teaches wherein the computer executable instructions further executable to cause the processor to notify the damage to flight crew or cabin crew (fig. 5; 516 “Send Alert”, and [0027] “an alert is output at operation 516 indicating the aircraft has been exposed to at least one high-stress or excessive stress incident. The alert may include, but is not limited to, a visual alert, a sound alert, and a physical alert”).

Claims 12-15 is the method for the system of claims 1, 8, 9, and 10, respectively. The limitations are substantially the same, there are rejected for the same reasons.

Claims 17-19 is a computer programming product (Taught by Fleck [0017] “The memory unit 204 stores data and instructions readable by the processor 206”) for the system of claims 1, 8, and 9 respectively. The limitations are substantially the same, there are rejected for the same reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer, Meredith, Ferrer and Jentink et al. (Jentink, H. W., et al. "In-flight non-intrusive measurement of wing dynamics and of the aileron and flap deflection and deformation." (2015)), hereinafter Jentink.


Regarding claim 2, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck in view of Baer, Meredith and Ferrer does not teach wherein the machine learning algorithm uses inputs from the flight control surface to compare actual deflection and demanded deflection to identify location of failure as a function of deviation of the actual deflection from the demanded deflection.
	Jentink teaches wherein the machine learning algorithm uses inputs from the flight control surface to compare actual deflection and demanded deflection (p. 21, ¶5 “the transformed reference image is correlated with the measured image using the IPCT algorithm, yielding a deformation model for the rotated part and the deviations from the reference model of the individual areas of interest” to identify location of failure as a function of deviation of the actual deflection from the demanded deflection (p. 23 and 24, Fig 11 and p.22-p.23 “The residue after fitting this smooth surface will consist of the local deformations of the surface and the residual measurement errors.
These residues are presented in Figure 11”, Fig. 11, shows amount and area of deformation during a deflection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the deflection and deformation measurements as taught by Jentink in assessing the condition of a wing of Fleck in view of Baer. One of ordinary skill in the art would have been motivated as the technique “requires a small installation effort for the instrumentation and provides high bandwidth, high resolution and accurate results. The technique can be applied for the movable parts of the wing where both the deflection of the surface and the deformation can be determined” (Jentink p.3 Executive Summary).
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer, Meredith, Ferrer, and Bartlett (GB 2398771 A).
Examiner notes page numbers below refer to the page of the PDF file. 


Regarding claim 3, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck does not teach wherein the plurality of sensors monitor landing gear.

	Bartlett teaches wherein the plurality of sensors monitor landing gear (p.5, ¶2 “It is known for a ground manoeuvre camera system to be installed on some modern air transports to give a view of the main landing wheels and nose wheels. Cameras are located within fairings on the fuselage belly and tail plane Jo with the output from the camera which is preferably a video camera being connected to a monitor within the aircraft cockpit to allow the crew to observe the landing wheels and to take appropriate action”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used sensors to monitor the landing gear as taught by Bartlett in assessing the condition of the vehicle of Fleck in view of Baer. One of ordinary skill in the art would have been motivated “to allow the crew to observe the landing wheels and to take appropriate action” (Bartlett p.5, ¶2).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer, Meredith, Ferrer and Rohm (US 20180171975 A1).

Regarding claim 4, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.

	Rohm teaches wherein the plurality of sensors are cameras that employ infrared for vision analysis in low visibility conditions ([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used infrared cameras as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known method of infrared cameras to yield predictable results of obtaining measurement/images during different visibility conditions.

Regarding claim 5, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the plurality of sensors utilize at least one of: 
		LIDAR, radar or ultrasound.

	Rohm teaches wherein the plurality of sensors utilize at least one of: 
		LIDAR, radar or ultrasound ([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known methods of infrared cameras, LIDAR, radar or ultrasound to yield predictable results of obtaining measurement/images during different visibility conditions.

Regarding claim 6, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the plurality of sensors are electromechanical sensors or digital sensors.

	Rohm teaches wherein the plurality of sensors are electromechanical sensors ([0107] Dangerous operating states may be faults or other relevant influences on the installation. The following example measurement systems for detecting further example dangerous operating states can be used: [0108] 1) Load state of the wing through deformation (bending, twisting, oscillations, material stresses, flap status/state, underpressure and overpressure measurement): [0109] a) strain measurement using strain gauges)  or digital sensors.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a 

Regarding claim 7, Fleck in view of Baer, Meredith and Ferrer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the plurality of sensors are acoustic sensors that monitor sound signature of the wing and the flight control surface.
	Rohm teaches wherein the plurality of sensors are acoustic sensors that monitor sound signature of the wing and the flight control surface ([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known methods of infrared cameras, LIDAR, radar or ultrasound to yield predictable results of obtaining measurement/images during different visibility conditions.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer, Meredith, Ferrer and Franke et al.  (US 20170148102 A1), hereinafter Franke.

Regarding claim 11, Fleck in view of Baer, Meredith, and Ferrer teaches the system of claim 1.

	Franke teaches the machine learning algorithm (Fig. 1, 214 “Scanning System”) transmits assessment data into a cloud (Fig. 1; 102 Network -> Fig.1; 108 “Analytics Facility”, and [0138] “damage such as dents or other surface defects may be evaluated initially using rules, machine learning, or other techniques to determine what types of damage are present, to determine the repair options for each defect, and then to determine a cheapest overall repair for a panel or for an entire vehicle”, [0008] “damage assessment and repair process may include a scanning system configured to capture a pre-repair scan including a digital surface representation of a surface of an item and process the digital surface representation to distinguish a defect in the surface, and a remote resource coupled in a communicating relationship with the scanning system through a data network”) to enhance learning capabilities (to enhance learning capabilities is understood as intended use. However Franke does teach transmitting the assessment data to the cloud which is used by machine learning, it is generally known that machine learning can use new input data to enhance learning capabilities).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the assessment data to the cloud as taught by Franke from the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to allow additional system to use or analyze the data (Franke (Fig. 1)).

Claim 20 is a computer programming product (Taught by Fleck [0017] “The memory unit 204 stores data and instructions readable by the processor 206”) for the system of claim 11. The limitations are substantially the same, there are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668